

115 HR 163 IH: Gun Manufacturers Accountability Act
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 163IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Mr. Hastings introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo repeal the provisions of the Protection of Lawful Commerce in Arms Act prohibiting the bringing
			 of qualified civil liability actions in Federal or State court.
	
 1.Short titleThis Act may be cited as the Gun Manufacturers Accountability Act. 2.Repeal of prohibition on bringing qualified civil liability actions in Federal or State courtSections 2 through 4 of the Protection of Lawful Commerce in Arms Act (15 U.S.C. 7901–7903; Public Law 109–92) are hereby repealed.
		